\OOC\]O\UI-l>

10
11
12
13
14
15
16
17
_ 18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT
United States Attomey

PAUL HEMESATH

Assistant United States Attomey
501 l Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attomeys for Plaintiff
United States of America

rN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2:12-CR-315 JAM

Plaintiff, ORDER SEALING DOCUMENTS AS SET FORTH
rN GOVERNMENT’S NOTICE

LEE LOOMIS,

Defendant.

 

 

Pu.rsuant to Local Rule 141(b) and based upon the representation contained in the government’s
Request to Seal, IT IS HEREBY ORDERED that the Docket Numbers 689 and 697 be sealed until
further order of this Court, and in replacement of those documents, the Clerk of the Court file shall
pages 1-13 of Docket No. 689 and pages 1-7 of Docket No. 697 as publically available documents.

It is further ordered that access to the sealed documents shall be limited to the government and
counsel for defendants in the case.

The Court has considered the factors set forth in Oregonian Publishing C0. v. U.S. District Court
for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
the government’s request, sealing the government’s motion serves a compelling interest. The Court
further finds that, in the absence of closure, the compelling interests identified by the
/ / /

/ / /

ORDER SEALING DOCUMENTS AS SET FORTH IN
GOVERNMENT’S NOTlCE

 

-h'~.»~)[\.)

\OOO\]O'\L/'l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

government would be harmed. In light of the public filing of its request to seal, the Court further finds
that there are no additional alternatives to sealing the documents in question that would adequately

protect the compelling interests identified by the government

Dated: Oc/’fbf%/ 31 201 8 % W

1711£' HoNoRABLE JbHN A. MENDEZ
UNITED sTATEs DisTRiCT CoURT JUDGE

ORDER SEALING DOCUMENTS AS SET FORTH IN
GOVERNMENT’S NOTICE

 

